OPINION — AG — ** CHIROPRACTIC ASSOCIATION — ADVISORY COMMITTEES — DUE PROCESS ** (1) 59 O.S. 162 [59-162](C), WHICH ALLOWS THE CHIROPRACTIC ASSOCIATION OF OKLAHOMA TO SUBMIT NOMINATION FOR AN ADVISORY COMMITTEE TO THE BOARD OF CHIROPRACTIC EXAMINERS, DOES NOT, ON ITS FACE, VIOLATE THE DUE PROCESS RIGHTS OF THOSE INDIVIDUALS WHO DO NOT BELONG TO THE CHIROPRACTIC ASSOCIATION OF OKLAHOMA IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION. (2) 59 O.S. 162 [59-162](C), DOES NOT, ON ITS FACE, INDIVIDUALLY DISCRIMINATE AGAINST THOSE CHIROPRACTIC ASSOCIATIONS WHO ARE NOT ALLOWED TO SUBMIT SIMILAR NOMINATIONS, AND THEREFORE, IT DOES 'NOT' VIOLATE THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION. (3) 59 O.S. 164 [59-164](C), WHICH PROVIDES CERTAIN REQUIREMENTS FOR RENEWAL OF A CHIROPRACTIC LICENSE, DOES NOT, ON ITS FACE, VIOLATE THE DUE PROCESS REQUIREMENTS OF REASONABLENESS. (LICENSE RENEWAL, EQUAL PROTECTION) CITE: 59 O.S. 161 [59-161], 59 O.S. 170 [59-170], 59 O.S. 162 [59-162](C), 59 O.S. 164 [59-164](C) (M. DENISE GRAHAM) == SEE OPINION NO. 88-563 (1988) ==